Citation Nr: 1613283	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and claustrophobia.

3.  Entitlement to service connection for L4-5 disc bulge, lumbar spine.

4.  Entitlement to service connection for diabetes mellitus type I.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for ulnar nerve neuropathy, bilateral upper extremities (claimed as ulnar nerve injury).

8.  Entitlement to service connection for arthritis of the cervical spine.

9.  Entitlement to service connection for arthritis of the left shoulder.

10.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal partly from a February 2009 decision by the RO in Cleveland, Ohio, that denied service connection for a L4-5 disc bulge of the lumbar spine, diabetes mellitus type I, peripheral neuropathy of the bilateral and lower upper extremities, ulnar nerve neuropathy of the bilateral upper extremities, arthritis of the cervical spine, arthritis of the left shoulder, a right shoulder condition, and claustrophobia.

This case also comes to the Board on appeal from decisions dated in May and July 2012 by the RO in Detroit, Michigan that in pertinent part, denied service connection for a psychiatric disorder, to include PTSD, anxiety, and depression.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD, depression, anxiety and claustrophobia.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A videoconference hearing was held in October 2015 before the undersigned Veterans Law Judge (VLJ) of the Board only as to the issue of entitlement to service connection for an acquired psychiatric disorder (which includes PTSD, anxiety, depression, and claustrophobia) and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in November 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issues of service connection for L4-5 disc bulge, lumbar spine, diabetes mellitus type I, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, ulnar nerve neuropathy of the bilateral upper extremities (claimed as ulnar nerve injury), arthritis of the cervical spine, arthritis of the left shoulder, and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO most recently denied service connection for a psychiatric disorder in a July 2005 rating decision and properly notified the Veteran, who did not perfect an appeal of that decision. 
 
2.  Some of the additional evidence received since that July 2005 rating decision, however, is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  During the course of the appeal, the Veteran was competently diagnosed with PTSD with claustrophobia as a result of his active military service. 


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  Resolving all reasonable doubt in his favor, the Veteran's PTSD with claustrophobia was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015). With regard to the application to reopen a previously denied claim of service connection for a psychiatric disorder, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

New and Material Evidence

In its November 2012 supplemental statements of the case, the RO determined that new and material evidence had been received to reopen the previously denied claims for service connection for a psychiatric disorder (to include PTSD, anxiety and depression).  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  Id.

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  

The Veteran submitted his original claim for service connection for a psychiatric disorder in December 2001.  The RO denied entitlement to service connection for PTSD (claimed as depression and anxiety) in an August 2002 rating decision, on the basis that service treatment records were negative for a psychiatric disorder, he had not submitted sufficient evidence to verify his claimed stressor, and there was no evidence linking a current psychiatric disorder with service.  The Veteran was notified of this decision by a letter dated in August 2002.

In May 2003, the Veteran filed an application to reopen his claim of service connection for PTSD.  In a September 2003 rating decision, the RO denied the claim, finding that new and material evidence had not been submitted to reopen the claim.  The RO notified the Veteran of this denial, and he did not appeal it.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

In January 2005, the Veteran filed an application to reopen his claim for service connection for PTSD.  In a July 2005 rating decision, the RO reopened and denied the claim for service connection for PTSD and depression.  The RO notified the Veteran of this denial, and a notice of disagreement was received from him in November 2005.  A statement of the case was provided to him in June 2006, and he did not submit a timely substantive appeal as to this issue.  Thus, the July 2005 rating decision became final.  Id.

The Veteran filed an application to reopen his claim for service connection for a psychiatric disorder in December 2010, and in the May and July 2012 decisions currently on appeal, the RO denied the claim.  The instant appeal ensued.

The evidence of record at the time of the prior final July 2005 decision included the Veteran's STRs, service personnel records showing that he served in the U.S. Navy on the USS Constellation (DV-64) from 1978 to 1981, VA and private medical records, and his lay statements.

Additional evidence received since the prior final July 2005 rating decision includes the Veteran's testimony regarding his experiences in service, VA and private medical records, a report of a VA compensation examination, additional service personnel records, records from the Social Security Administration (SSA), and a lay statement from D.B. to the effect the Veteran's personality changed after service.

The Board also notes that it appears that, in March 2011, additional service personnel records were associated with the claims file.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Here, however, these mostly duplicative service personnel records are not relevant to the instant claim as they do not address any in-service psychiatric complaints or findings, nor do they verify any claimed stressor.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional, partially duplicative, service personnel records.

Upon review of the record, the Board finds that some of the evidence received since the July 2005 rating decision is both new and material in combination with other evidence of record.  Specifically, in an October 2014 letter, a VA psychologist has opined that the Veteran has current PTSD due to incidents in service aboard the USS Constellation.  The claims file now contains additional competent and credible evidence linking the current diagnosed psychiatric disorder to service, the lack of which was one basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran is seeking service connection for PTSD based on his experiences during his tour of active duty aboard the USS Constellation.  He has described in-service stressors that are related to his fear of hostile military or terrorist activity, primarily several periods when he was stationed in a dark hold of an aircraft carrier for several hours at a time, on several occasions during the ship's lengthy stay in the Indian Ocean during the Iran hostage crisis. 

The Veteran has provided statements and testimony as to his alleged in-service stressor.  In his original service connection claim in December 2001, the Veteran stated that while serving on the USS Constellation (CV-64), when they were in general quarters, he was in a small cramped dark room for long periods of time.  He said that he still had depression and anxiety since that time, plus nightmares a few times a month of the walls closing in on him and sucking his bed and body into the walls.  In a January 2002 statement, the Veteran claimed service connection for depression and anxiety, and said his trauma started aboard the ship USS Constellation, when the ship was located in the Indian Ocean during the Iran hostage crisis.  He was reportedly ordered to stockroom duty for several days at a time, guarding supplies during a 115-day period.  He asserted that he had anxiety attacks, severe depression and difficulty sleeping due to that tour of duty.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).

Effective July 13, 2010, VA amended its PTSD regulations by VA liberalizing the evidentiary standard, in certain circumstances, for claims of service connection for PTSD, particularly as to the corroboration of in-service stressors.  The new regulation indicates that if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor. See 75 Fed. Reg. 39843-52 (July 13, 2010), codified as 38 C.F.R. § 3.304(f)(3) (2015).  

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder, variously diagnosed as anxiety disorder, NOS (mixed depressive-anxiety state), PTSD, and claustrophobia.  Consequently, the determinative issue is whether or not the current psychiatric disorders are attributable to his military service.

The Veteran's DD Form 214 and service personnel records confirm that he served on the USS Constellation (CV-64) from 1978 to 1981, and he received the Navy Expeditionary Medal, but did not receive any combat citations.  Records on file relating to the ship history of the USS Constellation reflect that the ship was deployed in February 1980, and after participating in Naval exercises, then traveled westward to the Arabian Sea, where Gonzo Station (Gulf of Oman Naval Zone of Operations) had been established following the November 1979 takeover of the American Embassy in Tehran, Iran.  The USS Constellation had reached the eastern Indian Ocean when the unsuccessful April 24, 1980 raid to free American hostages took place, and she relieved Coral Sea (CV-43) on Gonzo Station on May 1, 1980.  This at-sea period lasted 110 days and the deployment ended in mid-October 1980. 

Service treatment records show that on enlistment medical examination in March 1977, his psychiatric system was normal.  In a March 1977 report of medical history, he gave a history of frequent trouble sleeping and depression or excessive worry.  He denied a history of nervous trouble.  The reviewing examiner noted that he had occasional insomnia and worries.  On separation medical examination in April 1981, his psychiatric system was normal.  

Governing law and regulation provide that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). The term "noted" denotes only such conditions as are recorded in examination reports, 38 C.F.R. § 3.304(b), and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  As a psychiatric disorder was not noted on the Veteran's March 1977 service entrance examination, he is presumed to have been in sound condition in this regard upon entry into service.

Post-service medical records are negative for complaints, treatment or diagnosis of a psychiatric disorder until the 1990s.  

On psychological evaluation performed for the Social Security Administration (SSA) in March 1997, C.L., Ph.D., indicated that the Veteran recently had a heart attack and his wife's illness had imposed significant stress on him.  He indicated that the Veteran reported that no intrusive recollections of traumatic experiences. There were many bodily concerns.  Dr. L. opined that the Veteran had adjustment disorder with mixed emotions, and also exaggerated his physical and mental ills. The Axis I diagnosis was adjustment disorder with mixed emotions; symptoms of undifferentiated somatoform disorder.  He opined that the Veteran suffered from
physical ills that damage mental health, including diabetes and a heart attack.

Private medical records from St. Vincent Mercy Medical Center dated in July 1997 reflect that the Veteran had a history of anxiety disorder.  His discharge diagnoses included anxiety.

A February 2002 VA psychiatric clinic note reflects that the Veteran reported that during the Iranian crisis in 1979, he was stationed on the aircraft carrier Constellation which was then in the Indian Ocean.  When there was danger of attack they were placed on General Quarters which meant they went to a preassigned duty quarter to be on guard.  He stated that his quarters were in the hold of the ship where he was to watch over many cases of soda, and he was locked in an area with no lights, food or toilet facilities and could not leave to eat, drink, or use the toilet.  He stated that during the 115 days he was at sea, he was locked in the hold from 9-12 hours at a time, and on one occasion for three days, and that he began to hallucinate in the darkness.  He also tended to hear the General Quarters alarm for long periods of time and still occasionally did so.  He said that all of this was heightened by his fears of a possible attack.  His current nightmares often consisted of the feeling that the room was closing in on him and sucking him into the walls.  He feels that he abused pain medication and anxiety medication to help deal with his anxieties following discharge.  He said that he saw a psychiatrist within a year of discharge for anxiety and depression.   The examiner indicated that on mental status examination, he was not manipulative.  He had anxiety and panic attacks related to intrusive claustrophobic fears that he dated back to his Navy experiences and nightmares also based on his Navy experiences.  There was no sign of depression, and no evidence of psychosis.  The diagnosis was PTSD, history of medication abuse.  The VA psychiatrist, P.K., opined that the Veteran had PTSD, and that he was a vulnerable individual to begin with and being locked in a dark hold of a ship possibly under attack was enough of a stressor to induce PTSD anxiety.  

A report of a May 2004 disability assessment by a private psychologist, J.Z., Ph.D. reflects that the Veteran reported that he began drinking heavily in service, and continued for 20 years, but had not had any alcohol for the last few years.  He also reported abusing prescription medications.  He reiterated his contentions regarding an in-service stressor, stating that he was stationed on an aircraft carrier during the Iran hostage situation off the coast of Iran for 115 days, and during that time his shifts were on battle stations and he spent most of his time below deck in the dark.  He reported that since that time he had been afraid of small spaces. The examiner indicated that the Veteran had moderate to severe symptoms of PTSD and associated claustrophobia.  The Axis I diagnostic impression was chronic PTSD, specific phobia, situational type, dementia not otherwise specified (NOS), and polysubstance dependence, sustained full remission.

A July 2004 VA psychiatry note by a VA psychiatrist (B.M.) reflects that the Veteran reported in-service stressors of being stationed in a dark hold of an aircraft carrier for 3-8 hours, on several occasions during their 115-day stay off the Persian Gulf during the Iran hostage crisis. He reported symptoms suggestive of panic attacks and claustrophobia during that period.  Since then, he reported nightmares with a sense of the walls closing in, air hunger, and sweats, which are suggestive, of nocturnal panic attacks.  He had no other reexperiencing phenomena, no avoidance, numbing, or hyperarousal phenomena.  Currently, he reported a predominant symptom of what the examiner felt were consistent with nocturnal panic attacks and which seemed symbolically related to some of his past experiences.  The Axis I diagnosis was panic disorder without agoraphobia, history of dysthymic disorder, and poly substance dependence in sustained full remission.   

A subsequent July 2004 VA psychiatric consult shows an impression that the Veteran's symptoms are most consistent with panic disorder with claustrophobia. He also had chronic feelings of depression consistent with a dysthymic disorder. In addition, the patient has a history of polysubstance dependence, which is now in remission.  According, to the patient, he experienced a couple of troubling events while in the Navy, which may have been the onset of his panic disorder.  His reactions during the event in which he guarded his battle station in darkness are consistent with panic, but his report of current and past symptoms are not consistent with PTSD.  For example, he denied reminders of these events and avoidance/numbing.  In addition, the veracity of his report is questionable which clouds the interpretation of his self-report.  The examiner noted several disparities in the Veteran's various reports of in-service events in the medical records, including on current examination.  The examiner indicated that it is evident, that he had many challenges throughout his life, including poor medical health that is currently disabling, financial difficulties, homelessness, and relationship problems.  The Axis I diagnosis was panic disorder without agoraphobia, history  of dysthymic disorder, and poly substance dependence in sustained full remission.  Results from a psychological evaluation showed generalized anxiety disorder without evidence for PTSD.  In service, he was a store clerk who had approximately 3 years of sea service.  He was also trained as forklift truck operator.  According to the patient, he experienced two incidents that were particularly troubling. He discussed these events in detail with no apparent distress. The first event occurred in "1979" during the Iran hostage crisis, when he was on an aircraft carrier outside the coast of Iran for 115 days.  He indicated that on different days, the crew had to guard their battle stations.  He indicated that since he was the storekeeper, his battle station was to guard all of soda for the ship.  He initially indicated that he was on guard continuously for 8 to 10 hours in total darkness.  He reported that he was never was on guard for consecutive days.  He described this experience as a near death experience.  After questioning the patient directly about the provision of food, water, and bathroom facilities, he changed his story and reported that after 3-4 hours he received a break and was able to get food and use the toilet.  Later he reported that at times the drills lasted up to 9 hours and he would make sure. he went to the bathroom before he went on guard.  Review of medical records indicated several inconsistencies.  The examiner indicated that upon questioning he changed his story and the veracity of his self-report is questionable. 

SSA records show that in November 2005, the SSA determined that the claimant has the following severe impairments:  anxiety, dementia, specific phobia
(situational type), and posttraumatic stress disorder (PTSD).

A February 2009 VA psychiatry clinic note reflects that the Veteran asked for the doctor's opinion regarding his PTSD claim.  He reported that he had to wait for hours during a drill in service in a totally dark hold of a ship.  He reportedly had "nightmares about these particular working situations and having lack of sleep, thought they disappeared after I transferred to another duty station."  The examiner opined that this would not override the lack of psychological evidence during active duty and his attributing his symptoms to all kind of intrinsic or extrinsic other factors.  The pertinent diagnoses were PTSD - claustrophobia, alcohol dependence in remission, and depression NOS.

By a letter dated in April 2009, a VA social worker, T.S., indicated that she had been counseling the Veteran since January 2009 related to an apartment fire and subsequent PTSD.

A July 2009 psychiatry note reflects that the Veteran complained of nightmares and unwanted memories about the fire in his previous apartment and has decreased sleep.  He reported two specific trauma events that occurred while he was in the Navy.  He states that while on board his ship a Marine that was also on the ship put a gun in his face and ordered him to hit the deck while he was eating a meal.  He also reported that during the Iran hostage situation he was confined to a very small space in the ship for hours at a time.  He also reported witnessing other soldiers committing suicide while in boot camp and completing a "vertical replacement" while on a ship in monsoon season, and almost washed over the side of the ship.  

Private medical records from Flower Hospital dated in July 2010 reflect that the Veteran was diagnosed with psychosis, not otherwise specified (NOS), rule out schizoaffective disorder, bipolar type, history of PTSD, alcohol dependence, cannabis dependence, and opioid abuse versus dependence.

In a December 2010 statement, the Veteran asked the RO to drop his PTSD claim "...because I feel there is no basis for a claim there."  However, he said he was still experiencing depression and anxiety issues and believed they were related to service.  Then in January 2011, he claimed service connection for PTSD.

On VA PTSD compensation examination in March 2012, the examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner diagnosed anxiety disorder, NOS (mixed anxiety-depressive state).  The Veteran reported that during his Navy service from June 1977 to June 1981, his job was in supply.  He said his first mental health treatment was in 1998.  He again reported his claimed stressor regarding being in darkness during general quarters during the Iran hostage crisis.  He said he felt scared because he could hear aircraft taking off and landing, and was near steam powered devices that shoot the aircraft off.  He did not know what was going to happen, and did not know if he might be bombed and worried that he might die. The second reported stressor was doing a vertical replenishment (picking items up from the flight deck with a forklift and transporting them into elevators).  This occurred during a monsoon, and one time the forklift almost went over the side.  The examiner opined that the first stressor (of being in a small dark room in a ship) was not adequate to support the diagnosis of PTSD, but it was related to the Veteran's fear of hostile miliary or terrorist activity.  The examiner indicated that the second reported stressor was not adequate to support a diagnosis of PTSD, and was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined that the Veteran had not been exposed to a traumatic event to support a diagnosis of PTSD, and did not meet the full criteria for a diagnosis of PTSD.

The VA examiner diagnosed anxiety disorder, NOS (mixed depressive-anxiety state), and opined that it was less likely as not caused by or a result of stressors incurred in service.  The rationale was that he did not report stressors or traumatic events that meet criteria A for a PTSD diagnosis at this time.  Records reveal that he endorsed pre-military sleep and anxiety issues, and his first mental health treatment was in 1997.  He had a tendency to exaggerate, and there were inconsistencies noted between his self-report and records.  He reported feeling sad about not having a current family, financial issues, and limited physical abilities.  He reported panic symptoms at night and nightmares about loss of air. He has a sleep disorder (sleep apnea) but does not utilize treatment for the sleep disorder.  He does not like small spaces but can endure them (e.g., an elevator). The examiner indicated that the Veteran reported some anxiety prior to the service, and his report of being in a small, dark room on the ship may have aggravated his anxiety.  However, he did not seek any treatment until 1997, and it is less likely as not that his military stressors can account for his current depressive and anxiety symptoms. 

By a letter dated in October 2014, a VA psychologist, K.B., Ph.D., indicated that he treated the Veteran for PTSD.  He said the Veteran had manifested symptoms of PTSD for most of his adult life, ever since enduring overwhelmingly stressful and life-threatening circumstances while on active duty in the Navy from 1977 to 1981.  He was stationed aboard the USS Constellation, an aircraft carrier deployed to the Persian Gulf during the Iranian hostage crisis and spent a great deal of time at General Quarters during the rescue operation.  There were deaths on board the vessel relating to said operations and it was not known whether or not the Constellation would come under attack.  He said the Veteran described fearing hostile military or terrorist activity during this deployment, and feared for his life while on General Quarters.  He diagnosed PTSD.

At his October 2015 Board hearing, the Veteran reiterated many of his contentions, regarding being in a dark room in an aircraft carrier, and testified that he was afraid of being unable to escape and then dying.  He testified that after service, he first sought treatment in 2000 when he found out that he had VA benefits, and had been receiving treatment for a psychiatric disorder ever since.  He said he was not treated for any psychiatric disorder in service.  

In November 2015, VA received a buddy statement from G.G. that was submitted by the Veteran.  He said he served with the Veteran aboard the USS Constellation, and he recalled the incidents described by the Veteran during the Iran hostage crisis.  He said it was a very tense time and they did not know if they would be going on a rescue effort or start a military action.  He said that at that time, they slept in the same room, and he recalled that the Veteran often woke him up with his screaming.

Based on all of the evidence of record, including the opinions of more than one VA psychiatrist/psychologist, the Board finds that the presence of an in-service stressor related to the fear of hostile military or terrorist activity has been established, since the events described are consistent with the events and circumstances of the Veteran's service.  Thus, the question becomes whether the Veteran suffers from PTSD as a result of his service.  On this point, there are opinions in favor of and against the claim. 

After review of the evidence of record, the Board finds that service connection for PTSD is warranted.  The March 2012 VA examiner found that the Veteran's reported stressor (being in a small dark room on an aircraft carrier) was related to his fear of hostile military or terrorist activity but was not adequate to support the diagnosis of PTSD.  However, other VA psychiatrists/psychologists have found that this stressor was adequate to support the diagnosis of PTSD, and have linked his current PTSD and claustrophobia with that stressor.

While there is some medical evidence against the claim, and the Veteran's account of the events in question have varied over time, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from PTSD with claustrophobia as a result of his active military service.  Accordingly, the Veteran's claim for service connection for PTSD with claustrophobia is granted.

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's current PTSD with claustrophobia is related to service, and service connection is granted.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The weight of the evidence does not show that a psychosis was manifested in the first post-service year, and does not demonstrate a link between any other current psychiatric disorder and service.


ORDER

The petition to reopen a previously denied claim for service connection for a psychiatric disorder is granted.

Service connection for PTSD with claustrophobia is granted.


REMAND

In the Veteran's September 2010 VA Form 9 (substantive appeal), he indicated that he wanted to appeal all issues listed in the statement of the case:  entitlement to service connection for L4-5 disc bulge, lumbar spine, diabetes mellitus type I, 
peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, ulnar nerve neuropathy of the bilateral upper extremities (claimed as ulnar nerve injury), arthritis of the cervical spine, arthritis of the left shoulder, and a right shoulder condition. 

He indicated that that he wants a videoconference hearing before a VLJ of the Board.  The Veteran is entitled to this hearing before the Board adjudicates his appeal. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700 , 20.704 (2015).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


